Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 1/27/22 have been fully considered but they are not persuasive. 
Applicant argues

Merkel discloses that the electrical components are connected to the internal bus system in an individually replaceable manner.  See Merkel, paragraph [0006], lines 5-6.  Thus, the power-unit 4 with its components 4a-4d on the left hand side of the only figure of Merkel does not represent a functional unit that is contained in its own housing that can be inserted and removed from the switchgear module as one piece, as recited in amended claim 1” (Applicant’s remarks dated 1/27/22, p. 10).

Merkel (US 2007/0052298) discloses “a plurality of separate components which can each be replaced individually (¶[0006], ll. 4-5, emphasis added), a “component of the switchgear assembly module is the power unit” (¶[0014], ll. 1-2, emphasis added) and “[t]he feed section 4b and the outgoer section 4a of the power unit 4 are also connected by means of plug connectors in the rear wall 8 of the switchgear assembly module 1 to the appropriate mating connectors in the insert compartment of the switchgear The power unit 4 also has a switch disconnector, which is not shown here, a main switching device, which is not shown here, a measurement device 4c and a processing unit 4d” (¶[0033], emphasis added).  Therefore, contrary to Applicant’s arguments, the power unit 4 is one of Merkel’s separate components (see ¶[0014]) that is individually replaceable as argued by applicant.  In fact, Markel never describes that any of elements 4a, 4b, 4c, 4d, or 4e as a component.
In the non-final office action dated 10/28/21, The Examiner stated that Merkel fails to disclose a first power-unit housing and a separate second control- and auxiliary circuit housing.  For these features, the Examiner cited Feldmeier (US 8,810,998) as disclosing each functional unit contained in its own housing.  The housing of 104 reading on the first power-unit housing is one-piece and can be inserted and removed from tne switchgear module housing 102as illustrated in fig. 2.  Further, housing 212 reading on the second control- and auxiliary circuit housing is separate from the first power-unit housing 104, and therefore, the second control- and auxiliary circuit housing is handled independently of  the first power-unit housing.
Applicant argues 
the central processing unit 2 and the input/output units 3 of Merkel cannot be considered as a second functional control- and auxiliary circuit unit that is contained in a second control- and auxiliary circuit housing that can be handled independently of the first functional power-unit 4, because the connection of each component 2, 3, 6, 7 to the internal bus system does not allow for an independent handling of the components as one unit. (Applicant’s remarks of 1/27/22, p. 11).

Amended claim 1 requires “the first functional power-unit can be inserted and removed from the switchgear module housing as one piece” and does not claim any such requirement for the second control- and auxiliary circuit unit.  Claim 1 only requires that 
Further, the Examiner found only element 2 of Merkel to read-on the claimed second control- and auxiliary circuit unit, and the Examiner did not include elements 3, 6, and 7.  See page 5 of the non-final office action dated 10/28/21.  Therefore, Applicant’s argument only holds water by construing Merkel differently than how the Examiner has construed Merkel.  Because the Examiner finds only Merkel’s element 2 reads on the claimed second control- and auxiliary circuit housing, the Applicant has mischaracterizing the Examiner’s interpretation of  Markel.
Applicant argues that “Feldmeier teaches to fixedly attach the communication module 210 to the motor control center 100 that is the housing of the switch board cabinet. See Feldmeier, col. 4, lines 43-44” (Applicant’s remarks of 1/27/22, p. 11). All that claim 1 requires is that “the second functional control- and auxiliary circuit unit can be handled independently of the first functional power-unit;” and there is no such requirement of how the second functional control- and auxiliary circuit unit is attached to the switchgear module housing, or that the second functional control- and auxiliary circuit unit has to be inserted and removed from the switchgear module housing. 
Applicant argues “there is no teaching in Feldmeier to also include the communication module 210 in the housing of the subunits 104. . . Feldmeier fails to disclose, teach, or suggest two separate housings included in the subunit 104” (Applicant’s remarks of 1/27/22, p. 11).   Claim 1 requires “a first power-unit housing forming a first functional power-unit” and “a separate second control- and auxiliary circuit housing forming a second functional control- and auxiliary circuit 
Applicant argues “claim 1 further claims that each of the first functional power unit 4 and the second functional control and auxiliary circuit unit 2 comprises an interface for interconnecting the power circuits and electrical power devices in the first power unit housing with the control circuits and auxiliary circuits contained in the second control- and auxiliary circuit housing” (Applicant’s remarks of 1/27/21, p. 11).  Merkel teaches or suggests that “[t]he switchgear assembly module has an internal bus, to which all of the components are connected and via which the central unit communicates with the other components” (¶[0008], ll. 3-6).  Therefore, Merkel does teach or suggest that “each of the first functional power-unit and the second functional control and auxiliary circuit unit comprises an interface configured to connect the power circuits and electrical power devices contained in the first power-unit [] with the control circuits and auxiliary circuits contained in the second control- and auxiliary circuit [unit]” as claim 1 requires.  All that is required to show is that each of Merkel’s units 2 and 4 have an interface of some sort to be able communicate via the disclosed internal bus.  Similiarily in Feldmeier, “the communication module of .
Claim Objections
Claims 1-10 are objected to because of the following informalities:
a.	Claim 1, line 3, “the housing” should be “the switchgear module housing”;
b.	Claim 2, lines 2 and 6; and Claim 4, line 8, “the control- and auxiliary circuit housing” should be “the second control- and auxiliary circuit housing”;
c.	Claim 2, line 5; and Claim 4, line 7, “the control circuits” should be “the electric control circuits”;
d.	Claim 2, line 5, “auxiliary circuits” should be “the auxiliary circuit” having antecedence in “auxiliary circuits” of claim 1, line 6;
e.	Claim 4, lines 6-7; and Claim 6, line 4, “the front mounted electrical device” should be “the at least one front mounted electrical device”; and
f.	Claim 4, line 7-8 requires “the control circuits and/or auxiliary circuits.”  Because “control circuits and/or auxiliary circuits” is preceded by a single “the” which indicated antecedence in “electric control circuits and auxiliary circuits” of claim 1, line 6, is the “electric control circuits and auxiliary circuits” a single element or two elements?  If this is a single element, then “control circuits and/or auxiliary circuits” should be “control circuits and auxiliary circuits” replicating the language of claim 1, line 6.  If this is two 
g.	Claim 5, lines 2-3, “the housing of the switchgear module” should be “the switchgear module housing”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, and 10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Merkel (US 2007/0052298) and Feldmeier (US 8,810,998).
With respect to Claim 1, Merkel teaches a switchgear module (1) for installation in a switchgear cabinet (¶[0033], ll. 4-5), comprising: a switchgear module housing (housing of 1 including 8), the housing including power circuits (4a,4b) and first electrical power devices (devices of 4) comprising breakers (¶[0015], ll. 3-4), contactors (¶[0015], l. 3), and motor circuit breakers (¶[0015], ll. 3-4) configured to supply electric power to an electric load (¶[0001], l. 3) comprising an electric motor (¶[0001], l. 3), and electric control circuits and auxiliary circuits (2) configured to control (¶[0009], ll. 5-6) the first electrical power devices, wherein the power circuits and the first electrical power devices forming a first functional power-unit (4) and the electric control circuits and auxiliary circuits forming a second functional control- and auxiliary circuit unit (2), 
With respect to Claims 7, 8, and 10, Merkel further teaches the control circuits and auxiliary circuits contained in the second control- and auxiliary circuit housing are electrically connected (¶[0007], l. 4, bus system) to a module control interface (¶[0007], ll. 5-6) so as to exchange control data with a control console (¶[0007], l. 7) (claim 7), the 
Claims 2 and 3 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Merkel (US 2007/0052298), Feldmeier (US 8,810,998) and Li (US 10,594,246).
Merkel and Girard disclose the claimed invention except for the control- and auxiliary circuit housing comprises mechanical holding elements configured to releasably mount electrical components comprising relays and/or switches and/or electric metering devices and/or controller boards and/or HMI interfaces, which are configured to be electrically connected to the control circuits and auxiliary circuits at different locations inside the control- and auxiliary circuit housing.  Li teaches the control- and auxiliary circuit housing comprises mechanical holding elements (col. 1, l. 31) configured to releasably mount electrical components (fig. 1, 2) comprising switches (col. 1, l. 19, disconnects), which are configured to be electrically connected to the control circuits and auxiliary circuits at different locations (see fig. 1, rail allows for different locations) inside the control- and auxiliary circuit housing (claim 2) and the mechanical holding elements comprise a top-hat rail (col. 1, l. 31) (claim 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the module of Merkel and Feldmeier with the holding elements of Li for the purpose using discrete components (col. 1, l. 28) as modular building blocks of the control circuits and auxiliary circuits.  
Claims 4-6 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Merkel (US 2007/0052298), Feldmeier (US 8,810,998) and Bullock (US 8,727,456).
Merkel and Girard disclose the claimed invention except for a front wall and a front panel which is configured to be mounted at the front wall, wherein the front panel carries at least one front mounted electrical device comprising a manual control switch and/or a display panel and/or an optical or acoustical indicator and the front panel further carries a front panel interface configured to electrically connect the front mounted electrical device of the front panel to the control circuits and/or auxiliary circuits inside the control- and auxiliary circuit housing (claim 4), the front panel is mounted in a recess formed in the front wall of the housing of the switchgear module (claim 5) and the control circuits and auxiliary circuits contained in the second control- and auxiliary circuit housing are electrically connected to the front panel interface so as to exchange data with the front mounted electrical device of the front panel (claim 6).  Bullock teaches a front wall (see fig. 12, near side wall) and a front panel (100) which is configured to be mounted at (see fig. 12) the front wall, wherein the front panel carries at least one front mounted electrical device (144) comprising a manual control switch (col. 6, l. 39) and/or a display panel (col. 6, l. 39)  and the front panel further carries a front panel interface configured to electrically connect the front mounted electrical device of the front panel to the control circuits and/or auxiliary circuits inside the control- and auxiliary circuit housing (claim 4), the front panel is mounted in a recess (see fig. 12, recess for 144) formed in the front wall of the housing of the switchgear module (claim 5) and the control circuits and auxiliary circuits (46) contained in the second control- and auxiliary circuit housing (44) are electrically connected to the front panel 
Claim 9 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Merkel (US 2007/0052298), Feldmeier (US 8,810,998) and Boulanger (US 4,681,386).
Merkel and Feldmeier disclose the claimed invention except for the snap-in plug comprises a spring biased locking element comprising a lever which is configured to lock the snap-in plug when plugged into a complementary plug housing of a switchgear cabinet, the snap-in plug being releasable by acting on the locking element from inside 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  2/8/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835